Citation Nr: 1640694	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of hysteroscopy, to include early menopause, hot flashes, and cold intolerance, to include as secondary to service-connected benign right ovarian cyst and uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to November 1994 and from July 1996 to November 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2011, this matter was remanded for additional development. And in June 2016 the Board sought a VHA medical expert advisory opinion in this matter; the Veteran was provided a copy and afforded opportunity to respond.

The Veteran's initial claim of service connection for residuals of hysteroscopy included claims of chronic fatigue and heavy menstrual periods.  And in her August 2016 response to the VHA opinion, the Veteran discussed at length her uterine fibroids.  An interim March 2015 rating decision granted service connection for uterine fibroids (claimed as heavy menstrual periods), rated 0 percent, effective July 3, 2008, and for hypothyroidism with fatigue, rated 10 percent, effective August 1, 2008.  As uterine fibroids (with heavy menstrual periods) and hypothyroidism (with fatigue) are service-connected, those disabilities and symptoms are no longer at issue.


FINDINGS OF FACT

The Veteran's menopause at age 52 is considered within the normal age range for menopause; her hot flashes and cold intolerance are shown to be symptoms of her service-connected thyroid disability and not separate disabilities in and of themselves; and her hysteroscopy did not result in residual disability manifested by any of her claimed symptoms.





CONCLUSION OF LAW

Service connection for early menopause, hot flashes, and cold intolerance claimed to be residuals of hysteroscopy is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in July and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for VA gynecological examinations in May 2009 and (pursuant to the Board's April 2011 remand) in February 2015.  The Board secured a VHA medical advisory opinion in this matter in July 2016.  The Veteran and her representative were provided copies and afforded opportunity to respond.  The Board finds that the VA examination reports and VHA opinion are adequate for rating purposes as they reflect the providers' familiarity with the record; the examination reports include all information necessary to adjudicate the claim; and the VHA opinion includes adequate rationale that cites to supporting factual data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  She has had ample opportunity to supplement the record, and has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Secondary service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. The elements of a successful secondary service connection claim are evidence of: (1) a disability for which service connection is sought; (2) a disability that is already service connected; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt, including regarding degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for early menopause and symptoms of early menopause, to include hot flashes and cold intolerance, which she claims are secondary to her service-connected benign right ovarian cyst and/or uterine fibroids.  Alternatively, she asserts that her service-connected benign right ovarian cyst resulted in a June 2005 hysteroscopy, which induced early menopause (with hot flashes and cold intolerance).  Essentially, her theory of entitlement in this matter is strictly one of secondary service connection.   It is not alleged, or suggested by the record, that that claimed symptoms began in, or are directly related to, her active duty service.

On May 2009 VA examination, it was noted that the Veteran's past history included tubal ligation in 1974 and a June 2005 laparoscopy with uterine ablation.  The examiner noted that the uterine ablation was performed at a time remote from service, and opined that there were no residuals related to the Veteran's service-connected right ovarian cyst, noting that the ovarian cyst was no longer present.

On February 2015 VA examination, pursuant to the Board's April 2011 remand, uterine fibroids and menopause were diagnosed.  The examiner noted that natural menopause occurs at a median age of 51.4 years in normal women, and that perimenopausal women will experience skipped cycles and amenorrhea; some women also experience some heavy or prolonged bleeding.  The examiner noted that the Veteran complained of irregular menses and was 52 years old at the time the hysteroscopy was performed; she opined that the Veteran's history of heavy menstrual periods was likely related to uterine fibroids which were diagnosed when she was in service, but that, since she was menopausal, she was no longer menstruating.  The examiner further opined that the Veteran's early menopause, sweats, and chronic fatigue, claimed to be residuals of hysteroscopy, are not related to her service-connected disability.  She explained that the Veteran "started to go through menopause prior to her gynecologic procedures" and was "complaining of menopausal symptoms" when she was 52 years old, which, she observed, is a normal age [for menopause]."  She opined that the Veteran's chronic fatigue symptoms were likely related to her age and her surgical hypothyroidism.  As was noted earlier, service connection has been granted for hypothyroidism, with fatigue.

Based on the February 2015 VA examination and opinion, a March 2015 rating decision granted service connection for uterine fibroids (claimed as heavy menstrual periods).

The Board sought an advisory VHA medical expert opinion to address remaining medical questions.  In the July 2016 opinion, the consulting expert opined that the Veteran's benign ovarian cysts and/or uterine fibroids did not cause her to go into early menopause since (1) benign ovarian cysts are related to normal menstrual cycling in premenopausal women and do not affect the age of menopause unless the ovaries are removed, and (2) uterine fibroids are independent of the ovaries and would not impact ovarian function or affect menopausal age.  Like the February 2015 VA examiner, the VHA expert observed that the average age of menopause in the United States is 51.4 years old and that perimenopausal symptoms, such as vasomotor symptoms of hot flashes and cold intolerances, naturally occur up to a decade before bleeding cessation with natural menopause.  Accordingly, she concluded that, as the Veteran was still bleeding at the age of 52 and had not yet had menopause diagnosed, perimenopausal symptoms could have been occurring since her early to mid-40s as a normal menopausal transition.  Further, the Veteran's history of thyroid disease also affects vasomotor symptoms, independent of menopause.  She also explained that the Veteran's hysteroscopy, a procedure that looks inside the uterus and does not affect the ovaries or  hypothalamic pituitary axis that secrete the hormones related to menstrual cycling, was performed in response to abnormal bleeding, a common finding in the perimenopausal years.  She opined that any additional changes that occurred after the procedure are related to the Veteran's age and natural menopausal hormonal transitions.  [The Veteran's response discussing uterine fibroids with heavy bleeding and other pathology not at issue herein, as well as the treatment she received, was received in August 2016.]

The Veteran has not presented any medical opinion or medical literature supporting that her menopause occurred early; that her menopause, cold intolerance, and hot flashes are related/due to her service-connected benign right ovarian cyst and/or uterine fibroids; or that the June 2005 hysteroscopy was performed for her service-connected right ovarian cyst or uterine fibroids.  Her own opinion is not competent evidence in this matter; the etiology of the claimed symptoms/disability is a medical question beyond the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d a 1377.  The Veteran is a layperson, and has not alleged that she has any medical expertise.

In summary, competent (medical) evidence shows that the Veteran's hysteroscopy was for evaluation of abnormal bleeding, and did not cause any claimed pathology or symptoms.  Further, the record does not show that the Veteran had an early-occurring menopause (as her menopause occurred at the average age for such); it does show that hysteroscopy did not trigger menopause, as pre-menopausal symptoms were already occurring when the procedure was performed.  Finally, medical evidence (supported by medical literature) shows that the Veteran's remaining claimed symptoms of hot flashes and cold intolerance are not of themselves separate disability entities, but are symptoms of her [already service-connected] hypothyroidism (See Harrison's Principles of Internal Medicine 2921, 2923, Tables 341-5 and 341-7 (18th ed. 2012)), rendering the matter of service connection for the symptoms moot, because as manifestations of hypothyroidism they are also already service-connected.  

Accordingly, the preponderance of the evidence is against the Veteran's claim that she had an early menopause, and/or that symptoms of hot flashes, and cold intolerance are residuals of her hysteroscopy or are disabilities etiologically related to her service-connected benign right ovarian cyst and/or uterine fibroids.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for residuals of hysteroscopy (claimed to be early menopause, hot flashes, and cold intolerance), and claimed as secondary to service-connected disabilities, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


